Citation Nr: 0639599	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02/05-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
February 1979.  He died in 2003.  The appellant is the 
veteran's surviving spouse.

This case was last before the Board of Veterans' Appeals 
("Board") in November 2005 on appeal from a May 2004 rating 
decision of the St. Petersburg, Florida Regional Office 
("RO") of the Department of Veterans Affairs ("VA").  


FINDING OF FACT

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death have not been met.  
38 C.F.R. § 3.312 (2006); 38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his or her 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the appellant dated in March 
2004, November 2005, March 2006 and April 2006.

The March 2004 and November 2005 letters fully provided 
notice of the evidence required to substantiate claims for 
service connection and whose responsibility it was to obtain 
such evidence.  The letters provided the appellant with 
examples of evidence necessary to support her claim including 
dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The letters advised the appellant 
of the specific evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information prior to its initial 
denial of the claim, because the claim of service connection 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
appellant's prejudice.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested that the 
appellant either submit the veteran's available private 
medical records or authorize VA to obtain those records on 
her behalf.  The appellant provided a medical opinion from 
private treating physician Dr. R.M.R. of the Naples Medical 
Center regarding the veteran's cause of death.  In November 
2005, the Board remanded the claim to allow the appellant to 
submit additional treatment records from Dr. R.M.R.; however, 
VA did not received either the medical release forms provided 
to her or additional evidence from Dr. R.M.R. directly from 
the appellant.  The appellant has not alleged that there are 
any other obtainable outstanding service medical or other 
medical records with regard to the claim.  Thus, given this 
effort, VA's duty to assist the appellant in obtaining 
records in connection with the instant appeal has been 
fulfilled.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

On remand, the Board requested a medical opinion from a VA 
physician regarding the veteran's cause of death.  After an 
appropriate review of the veteran's C-file and in compliance 
with the Board's remand instructions, the VA examiner 
provider a medical opinion in April 2006.  Further opinion is 
not needed on the claim because sufficient evidence is of 
record.

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.

Merits of the Claim

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's cause of death.  For a service-connected disability 
to be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The death certificate indicates that the veteran died due to 
or as a consequence of idiopathic pulmonary fibrosis.  The 
veteran was 75 years old at the time of death.  The veteran 
was in receipt of service connection for post sigmoid 
diverticulitis with perforation, Hartmann's pouch colostomy 
with revision, evaluated as 30 percent disabling and prostate 
cancer due to Agent Orange exposure evaluated as 
noncompensable.  The death certificate is devoid of any 
mention of the veteran's prostate cancer or any other 
condition for which service connection was in effect as a 
factor in the cause of his death.

In a November 2003 letter, Dr. R.M.R. reported that he was 
the private treating physician for the veteran, and that the 
veteran had pulmonary fibrosis of idiopathic, or "unknown" 
origin.  Dr. R.M.R. opined that there may be a relationship 
between exposure to Agent Orange and asbestos and the 
veteran's pulmonary fibrosis. 

In November 2005, the Board remanded the claim to obtain a 
medical opinion from a VA physician as to whether the 
veteran's pulmonary fibrosis was related to service or the 
veteran's presumed exposure to herbicide agents during 
service in Vietnam or whether the veteran's service-connected 
prostate cancer was a result of his exposure to Agent Orange 
in Vietnam.  

In his opinion, the VA physician outlined the veteran's 
medical history based on a review of the entire claims file 
and concluded that it was less likely than not that the 
pulmonary fibrosis was caused by or the result of either the 
herbicide exposure or the prostatic cancer.  He included 
excerpts from Current Medical Diagnosis and Treatment, 16th 
Revision; and Principles of Ambulatory Medicine, 4th Edition 
and highlighted the fact that the nowhere in the veteran's 
record does it show exposure to the possible causes for 
pulmonary fibrosis listed:  asbestos, silica, barium, talc, 
coal dust, colbalt, hematite and kaolin.  

The VA examiner also addressed the appellant's contention 
that the veteran's exposure to herbicide agents in Vietnam 
contributed to the condition; however, he noted that not only 
is pulmonary fibrosis not among the medical conditions whose 
etiology has not been listed as presumptive to herbicides, 
there is no medical literature to support any direct 
association of pulmonary fibrosis with the service-connected 
carcinoma of the prostate gland.  He concluded that it is 
less likely than not that the pulmonary fibrosis was caused 
by or the result of either the herbicide exposure or the 
prostatic cancer.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Although Dr. R.M.R.'s 
statements state the possibility of a linkage between the 
veteran's cause of death to his service-connected disorders, 
it is noteworthy that there is no mention of the service-
connected disorders in the death certificate.  

Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of the 
evidence submitted by a treating physician.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  In this regard, Dr. 
R.M.R. does not provide any rationale to support his 
conclusions and opinions and his treatment records and 
reports are not of record, notwithstanding VA's attempt to 
secure the appellant's consent to obtain such records.  There 
is otherwise no basis upon which to properly evaluate the 
treating physician's opinion, the data relied upon, and any 
other relevant factors through further research by other 
competent medical authority.  Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).

The Board finds the April 2006 VA medical opinion, which is 
consistent with the findings set forth in the death 
certificate, to be more probative than the letters from the 
veteran's treating physician, and entitled to greater weight.  
The April 2006 VA medical opinion fully accounted for all 
evidence of record to include Dr. R.M.R.'s opinion and 
provided a full explanation of the basis of the opinion.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

As the preponderance of the medical evidence is against the 
claim, service connection for the cause of death must be 
denied.


ORDER

Service connection for the veteran's cause of death is 
denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


